Case 1:21-cv-01009-TWP-MG Document 21 Filed 08/26/21 Page 1 of 1 PageID #: 578




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 WEST BEND MUTUAL                          )
 INSURANCE COMPANY,                        )
                                           )
                Plaintiff,                 )
                                           )   Case No.: 1:21-cv-1009-TWP-MG
        v.                                 )
                                           )
 BEECH GROVE FIREARMS                      )
 PROPERTIES, LLC, and the                  )
 INDIANA DEPARTMENT OF
 ENVIRONMENTAL MANAGEMENT

                Defendants.

             ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

       IDEM, by counsel, filed a Motion to Dismiss the Complaint filed by Plaintiff.

 The Court, being duly advised in the premises, now FINDS and ORDERS that

 IDEM’s Motion to Dismiss is GRANTED for the reasons set forth in IDEM’s

 Memorandum in Support of Motion to Dismiss. The Complaint against IDEM is

 hereby DISMISSED.

       SO ORDERED.

       Date: 8/26/2021




 Distribution:

 Service will be made electronically on all ECF-registered counsel of record via email
 generated by the Court’s ECF system




                                           1
